BLUE, Judge.
David Marshall Smith appeals his convictions for possession of marijuana, battery on a law enforcement officer, and resisting arrest without violence. Smith raises six issues attacking his convictions, none of which have merit and we affirm the convictions without discussion. However, we agree with Smith’s contention that the trial court erred in imposing certain fees and probation conditions, which we strike.
Smith’s written order of probation includes two special conditions that must be stricken because they were not orally pronounced at the sentencing hearing. See Justice v. State, 674 So.2d 123, 126 (Fla.1996). Therefore, we strike condition eighteen except for those portions of the condition that prohibit Smith from consuming and possessing illegal drugs. See Callaway v. State, 658 So.2d 593, 595 (Fla. 2d DCA 1995). We also strike those portions of condition twenty that require Smith to pay for drug evaluation and treatment programs. See Curry v. State, 682 So.2d 1091, 1092 (Fla.1996).
The trial court also erred in imposing a $150 FDLE fee without a request for the fee and without documentation justifying the amount. This fee must be stricken. See Madison v. State, 664 So.2d 1140 (Fla. 5th DCA 1995). Finally, the $44.77 discretionary fine and the $2.23 surcharge, not orally pronounced at sentencing, must also be stricken.
Conviction affirmed; certain fees and probation conditions stricken.
CAMPBELL, A.C.J., and FULMER, J., concur.